Name: Regulation (EEC) No 2806/71 of the Commission of 23 December 1971 laying down additional rules for granting export refunds on certain products processed from cereals and from rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1025Official Journal of the European Communities 28.12.71 No L 284/9Official Journal of the European Communities REGULATION (EEC) No 2806/71 OF THE COMMISSION of 23 December 1971 laying down additional rules for granting export refunds on certain products processed from cereals and from rice THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1 1 . Export refunds on flour falling within heading No 11.01 of the Common Customs Tariff shall be granted only for products of which the starch has not been subjected to heat treatment or to any other process which increases the swelling capacity. 2 .  Export refunds on products processed from cereals and from rice listed in Article 1 (c) and (d) of Regulation No 120/67/EEC, except products falling within tariff heading No 23.07, and in Article 1 (c) of Regulation No 359/67/EEC shall be granted only for products manufactured from undenatured basic products. Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 1550/71 ,2 and in particular Article 16 (6) thereof; Having regard to Council Regulation No 359/67/EEC3 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 1553/71 ,4 and in particular Article 17 (6 ) thereof; Whereas in view of the value of potential exports and the Community's small share of (total) world trade, it is unnecessary at present to fix an export refund on flour of which the starch has been subjected to heat treatment or any other process which increases the swelling capacity or to products , processed from cereals and from rice, obtained from a denatured basic product : Article 2 This Regulation shall enter into force on 1 January 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 164, 22.7.1971, p. 1 . 3 OJ No 174, 31.7.1967, p. 1 . 4 OJ No L 164, 22.7.1971, p . 5 .